DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. Applicant argues on page 12 of the remarks that the Zerwekh reference does not teach the pressure transfer medium according to claim 1 which is a non-hermetic pressure transfer medium since the fluid 26’ of Zerwekh is hermetically sealed with respect to the fluid 26 external to the sensor. Claim 1 recites that a non-hermetic pressure transfer medium is positioned in the sensor housing such that a pressure of the first fluid 26 can be transferred via the pressure transfer medium onto the second fluid towards the optical sensing fiber. Since the pressure transfer medium 17 is porous, the filter itself is non-hermetic as claimed as it allows for permeation of fluid 26. Zerwekh additionally allows for such a transfer to occur from the first fluid 26 to the second fluid 26’ towards the optical sensing fiber. Further, the optical sensing fiber of Zerwekh is in a non-hermetic way in connection with the second fluid 26’ as it is fully .
As all remaining arguments regarding the remaining claims are ultimately based on those applied to claim 1, they are addressed by the above arguments.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-14 and 16 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zerwekh et al. US Patent Application Publication 2007/0292071 (hereinafter referred to as Zerwekh).
Regarding claim 1, Zerwekh discloses as seen in fig. 1 a sensor system for sensing the pressure of a first fluid (well fluid) comprising an optical sensing fiber 28 that is configured for sensing pressure, at least one sensor housing 10 embedding the optical sensing fiber, whereby the sensor housing is filled with a second fluid 26’. The 
Regarding claim 2, Zerwekh discloses the fluid 26’ as transferring pressure hydraulically to the sensor wire 12 and would therefore be a liquid as claimed.
Regarding claim 4, the pressure transfer medium 17 of Zerwekh is a rigid structure as claimed.
Regarding claim 6, Zerwekh discloses a pressure barrier 24 for providing isolation between the fluid inside the sensor housing and the connection fiber 31 that is used for reading out the optical signal of the optical sensing fiber.
Regarding claims 7 and 8, the optical sensing fiber of Zerwekh can comprise a Bragg grating or Fabry-Perot sensing element as claimed (paragraph 0005 and 0006).
Regarding claim 9, the sensing fiber of Zerwekh can be a fiber Bragg grating which would be micro-structured as claimed for use in an optical fiber.
Regarding claim 10, the sensor of Zerwekh can measure temperature as claimed (see abstract).
Regarding claim 11, the pressure transfer medium of Zerwekh is adapted for keeping the second fluid inside the housing as claimed by surrounding the wire chamber and acting as a plug in the housing 10.
claim 12, the pressure transfer medium of Zerwekh is adapted such that the mixing of the first and second fluid is minimized or non-existing as claimed.
Regarding claim 13, the sensor system of Zerwekh discloses the second fluid 26’ in direct contact with the optical sensing fiber 12 as claimed.
Regarding claim 14, the housing of Zerwekh is adapted for providing additional protection to the sensing fiber so that the fiber cannot bend (for example tube 14). 
Regarding claim 16, Zerwekh discloses a method of measuring pressure of a first fluid comprising the steps of providing a sensor system for sensing the pressure of a first fluid (well fluid) comprising an optical sensing fiber 28 that is configured for sensing pressure, at least one sensor housing 10 embedding the optical sensing fiber, whereby the sensor housing is filled with a second fluid 26’. The sensor housing contains a non-hermetic pressure transfer medium (porous permeable filter 17) comprised in the sensor system and positioned in the sensor housing 10 such that a pressure of the first fluid can be transferred via the pressure transfer medium onto the second fluid towards the optical sensing fiber for determining based thereon a pressure of the first fluid, wherein the optical sensing fiber is in a non-hermetic way in connection with the second fluid in the sensor housing due to it being surrounded by the fluid 26’ and measuring the pressure of the first fluid using the sensor system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerwekh.
Regarding claim 3, Zerwekh discloses the claimed invention but does not explicitly disclose the transfer medium as claimed. Zerwekh teaches in paragraph 0023 that the pressure transfer medium 17 translates the pressure from the well fluid to the fluid 26’ and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have chosen a transfer medium that would not affect the transfer or pressure sensitivity in order to ensure accurate measurements are taken.
Regarding claim 17, Zerwekh discloses the claimed invention but does not explicitly disclose the transfer medium as claimed. Zerwekh teaches in paragraph 0023 that the pressure transfer medium 17 translates the pressure from the well fluid to the fluid 26’ and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have chosen a transfer medium that would not affect the transfer or pressure sensitivity in order to ensure accurate measurements are taken.


Claim 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerwekh as applied to claim 1 and Wlodarczyk et al. US Patent 5,385,053 (hereinafter referred to as Wlodarczyk).
Regarding claim 5, the pressure transfer medium 17 of Zerwekh is a permeable filter 17 but is not explicitly disclosed as comprising sintered metal as claimed. Wlodarczyk discloses a fiber optic pressure sensor in which the sensor uses a sintered 
Regarding claim 18, the pressure transfer medium 17 of Zerwekh is a permeable filter 17 but is not explicitly disclosed as a metal filter as claimed. Wlodarczyk discloses a fiber optic pressure sensor in which the sensor uses a sintered material as a shield to protect the optical sensor cable. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wlodarczyk with those of Zerwekh in order to provide a protective transfer medium which is strong and capable of handling changes in temperature.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerwekh and Takesue et al. US Patent 5,673,341 (hereinafter referred to as Takesue).
Regarding claim 15, Zerwekh discloses the claimed invention but does not explicitly disclose an inner housing as a perforated capillary as claimed. Takesue teaches an optical measuring sensor which is covered with a capillary 55 which comprises a perforation 55b therein. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of Takesue with those of Zerwekh in order to provide a protective housing for the optical fiber that allows for pressure to be directly transferred to the sensor, thereby increasing the accuracy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK A SHABMAN/Examiner, Art Unit 2861

/PAUL M. WEST/Primary Examiner, Art Unit 2861